Name: Commission Regulation (EEC) No 4120/88 of 23 December 1988 extending the periods of validity of Regulations (EEC) No 3044/79 and (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating in Malta and Egypt
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  trade policy;  Europe
 Date Published: nan

 29 . 12. 88 Official Journal of the European Communities No L 361 /27 COMMISSION REGULATION (EEC) No 4120/88 of 23 December 1988 extending the periods of validity of Regulations (EEC) No 3044/79 and (EEC) No 1782/80 on Community surveillance of imports , of certain textile products originating in Malta and Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, « Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2819/79 (3), the period of validity of which was last amended by Regulation (EEC) No 4119/88 (4), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas, by Regulation (EEC) No 3044/79 as last amended by Regulation (EEC) No 3928/87 (6), the Commission established Community surveillance of imports of certain textile products originating in Malta ; Whereas, by Regulation (EEC) No 1782/80 Q, as last amended by Regulation (EEC) No 3928/87, the Commission established Community surveillance of imports of certain textile products originating in Egypt ; Whereas those Regulations expire on 31 December 1988 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regulations should therefore be extended for an additional period, HAS ADOPTED THIS REGULATION : Article 1 Community surveillance . of imports of certain textile products, established by Regulations (EEC) No 3044/79 and (EEC) No 1782/80, is hereby extended until 31 December 1989 . Article 2 This Regulation shall enter into1 force on 1 January 1989 . It shall apply until 31 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . O OJ No L 113, 30. 4. 1986, p. 1 . (3) OJ No L 320, 15. 12. 1979, p. 9 . (4) See page 24 of this Official Journal. 0 OJ No L 343, 31 . 12. 1979, p. 8 . (6) OJ No L 369, 29. 12 . 1987, p. 31 . 0 OJ No L 174, 9 . 7 . 1980, p. 16.